 553324 NLRB No. 92EFFICIENT MEDICAL TRANSPORT1The General Counsel has excepted to some of the judge™s credi-bility findings. The Board™s established policy is not to overrule an
administrative law judge™s credibility resolutions unless the clear
preponderance of all the relevant evidence convinces us that they are
incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings.In joining their colleague to adopt the judge™s dismissal of thecomplaint, Chairman Gould and Member Fox agree that the General
Counsel failed to establish that union activity was a motivating fac-
tor in the Respondent™s discharge of employee Michael Hewitt. They
emphasize that low-level Supervisor David Neiderhofer was the only
management person shown to have knowledge of Hewitt™s union ac-
tivities, and although complaints that Neiderhofer had made or re-
ported about Hewitt™s work performance were significant bases for
the discharge decision, it is undisputed that Neiderhofer was, along
with Hewitt, a promoter of the Union. Compare JMC Transport v.NLRB, 776 F.2d 612, 619 (6th Cir. 1985) (imputing antiunion super-visor™s knowledge and animus to executive who made discharge de-
cision); and Allegheny Pepsi-Cola Bottling Co., 134 NLRB 388,401Œ402 (1961), enfd. 312 F.2d 529, 531 (3d Cir. 1962) (same).1All dates are in 1996 unless otherwise indicated.2MedTrans is apparently a subdivision of Laidlaw Medical Trans-portation, Inc. (Jt. Exh. 2 and Tr. 23).3The Respondent has raised no substantial argument to support itscontention that MedTrans is not a successor employer to
EMT/Phoenix, or that Efficient and Phoenix were not a single em-
ployer for purposes of the Act. After the purchase of EMT,
MedTrans provided the same services with the same employees re-
porting to the same supervisors. There was virtually no change in
the operation of the business after October 1. Likewise, Phoenix and
Efficient had the same supervisors. Phoenix appears to have been no
more than the payroll accounting department of Efficient.Efficient Medical Transport, Inc., Phoenix Trans-portation Services, Inc., and MedTrans andTeamsters Local 331, a/w International Broth-
erhood of Teamsters, AFLŒCIO. Case 4ŒCAŒ25177September 30, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn June 9, 1997, Administrative Law Judge ArthurJ. Amchan issued the attached decision. The General
Counsel filed exceptions and a supporting brief, and
the Respondent filed an answering brief.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge™s rul-
ings, findings,1and conclusions and to adopt the rec-ommended Order.ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.Donna Brown, Esq., for the General Counsel.Joseph Piazza, Esq., of Pennsauken, New Jersey, for the Re-spondent.David L. Tucker, of Pleasantville, New Jersey, for the Charg-ing Party.DECISIONSTATEMENTOFTHE
CASEARTHURJ. AMCHAN, Administrative Law Judge. This casewas tried in Philadelphia, Pennsylvania, on April 3Œ4, 1997.The charge was filed August 8, 1996,1and the complaintwas issued December 31, 1996.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the General Counsel and Respondent, I make the
followingFINDINGSOF
FACTI. JURISDICTIONPrior to October 1, Efficient Medical Transport, Inc. (EMTor Efficient), a corporation with headquarters in Pennsauken,
New Jersey, provided medical transportation (e.g., ambu-
lance) services. Phoenix Transportation Services, Inc. was a
payroll services Company for EMT, which may have nomi-
nally been the Employer of Efficient™s employees. On or
about October 1, MedTrans purchased the business of Effi-
cient and since then has operated Efficient™s business in a ba-sically unchanged form.2In 1996, Efficient derived grossrevenues in excess of $1 million and received revenues in
excess of $50,000 directly from points located outside the
State of New Jersey. Phoenix derived revenues in excess of
$50,000 from EMT. I find that Efficient and Phoenix were
a single employer who engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act and that
MedTrans is their successor employer. I also find that the
Union is a labor organization within the meaning of Section
2(5) of the Act.3II. ALLEGEDUNFAIRLABORPRACTICES
The General Counsel alleges that the Respondent dis-charged Michael Hewitt on July 24, 1996, in violation of
Section 8(a)(1) and (3) because he supported and assisted the
Union. For the reasons stated below, I conclude that the Gen-
eral Counsel had failed to make a prima facie case of dis-
crimination.A. Michael Hewitt™s Employment with EfficientMedicalTransport
Michael Hewitt worked as an emergency medical techni-cian for Efficient Medical Transport from February 1995
until July 24, 1996, when he was fired. His duties were to
drive an ambulance to transport patients from one medical
facility to another and to resuscitate patients when necessary.
Prior to his discharge Hewitt had not received any warnings,
suspensions, or any other kind of discipline. Several weeks
prior to his discharge Hewitt had signed a union authoriza-
tion card and participated in an organizing campaign.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00553Fmt 0610Sfmt 0610D:\NLRB\324.070APPS10PsN: APPS10
 554DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4The record is not clear as to the dates when the Respondent™semployees met with Willett. Hewitt testified that the second meeting
between employees and Willett occurred on July 6. I conclude that
the meetings and organizing drive occurred sometime in early to
mid-July.5Dentino, Neiderhofer, and Willett testified that there were onlytwo meetings. Brady could only recall one.6Tara Hewitt was fired for insubordination after a telephone con-versation with John Eagle. The conversation concerned letters solic-
ited by the Respondent from all or most of its employees in Atlantic
county. These letters stated that the employees did not wish to work
with T. Hewitt.B. The Union™s Organizing CampaignsTeamsters Local 331 attempted to organize the Respond-ent™s employees in 1995. The Union lost an NLRB election
that summer. In the summer of 1996, the Union™s business
agent and organizer, Thomas Willett, ran into employee
Lynne Dentino at a grocery store. Dentino told Willett that
there was renewed interest amongst the Respondent™s em-
ployees in the Union. Dentino and Willett arranged for
Willett to meet with some employees to start another orga-
nizing drive.4When Willett arrived at the meeting site there were some-where between 13 and 15 employees present. Among them
were Michael Hewitt and his partner, Jennifer Brady, and
Dentino and her partner, David Neiderhofer. In addition to
driving an ambulance, Neiderhofer was the Respondent™s su-
pervisor for Atlantic county, New Jersey.When introduced to Neiderhofer, Willett told him hewould have to stand apart from the other employees because
he was a member of management. Neiderhofer did so. At the
end of the meeting a number of employees signed cards au-
thorizing the Union to represent them, including Neiderhofer
and Hewitt. A number of these employees solicited other em-
ployees to sign authorization cards. There was a second
meeting with Willett soon after the first and then the organiz-
ing drive ended. The General Counsel contends that Hewitt
was conspicuous in the 1996 organizing drive. I conclude
that the preponderance of the evidence does not support this
contention. Even if Hewitt was conspicuously active in the
campaign there is no evidence that the Respondent was
aware of this fact or bore animus towards his union activi-
ties.C. Resolving the Conflicting Evidence RegardingMichael Hewitt™s Role in the Organizing DriveHewitt testified that at a meeting with Willett, the unionrepresentative asked for volunteers to distribute authorization
cards. Only three employees volunteered, Hewitt, Dentino,
and Daniel Zane. Hewitt also testified that he took some au-
thorization cards and with the assistance of his partner, Jen-
nifer Brady, solicited a number of employees.Brady was fired by the Respondent on November 9, 1996.She was subpoenaed to testify by the Respondent. Brady
stated that everybody was soliciting other employees to sign
authorization cards and that Hewitt had no special role in the
organizing campaign. According to Brady, the only employee
who stood out in the organizing campaign was Lynne
Dentino.Dentino also testified that there was nothing significant inHewitt™s role in the organizing campaign. She stated that at
a second meeting between Willett and the Respondent™s em-
ployees, Willett asked for volunteer organizers. Dentino testi-
fied that nobody volunteered.Willett testified that at the first meeting Hewitt imme-diately approached him and expressed his concerns and his
support for the Union. He stated that on several occasions
during the meeting Hewitt came to him to explain things.Willett described Hewitt as being the most knowledgeableemployee and the one who ‚‚showed the most direction and
interest.™™ Willett also characterized Hewitt as his main con-
tact in the organizing drive. After the meetings Hewitt called
Willett on several occasions and visited his office twice.I credit the testimony of Brady and Dentino and find thatother employees, including Neiderhofer, were not aware of
any special role that Hewitt had in the organizing campaign.
So far as this records shows, I conclude that Neiderhofer was
aware that Hewitt supported the Union to the same extent as
a number of other employees. There is no evidence that the
Respondent was aware of Hewitt™s union activity other than
through Neiderhofer.The General Counsel attempted to attack Brady™s credibil-ity. Hewitt testified that he never made certain statements,
which reflected adversely on his reputation for veracity, to
Brady. However, it was Dentino, rather than Brady, who tes-
tified about these statements. Hewitt™s wife speculated that
Brady might harbor some animus toward her husband be-
cause Brady had at one time been romantically interested in
him. I find Brady™s testimony completely credible. Even If
she harbored animus toward Hewitt, it was likely more than
offset by animus toward the Respondent for terminating her
employment. Moreover, her testimony is corroborated by
Dentino and uncontradicted by anyone other than Hewitt. Fi-
nally, when Hewitt was asked who could corroborate his tes-
timony about his union activities, he mentioned Brady and
nobody else (Tr. 89Œ93).D. The Evidence Regarding Animus Toward MichaelHewitt™s Union ActivityMichael Hewitt testified that shortly after a third meetingwith Willett, David Neiderhofer told him that ‚‚I think we
ought to back off the union now. We™re going to have casino
contracts. We™re not going to need it anymore[.]™™ (Tr. 94.)5Hewitt stated this was not said in a threatening manner and
came up in the course of passing conversation. Hewitt did
not respond to the remark. Neiderhofer denies making the re-
mark. I am unable to conclude that Neiderhofer made the re-
mark attributed to him. Hewitt™s testimony is not corrobo-
rated and there is no other evidence of hostility or even op-
position by Neiderhofer to the organizing campaign. There is
no reason for Neiderhofer to express his opposition to a con-
tinuation of the campaign only to Hewitt, if he was interested
in sabotaging it.Hewitt™s wife, Tara, testified that the day after MichaelHewitt was fired, David Neiderhofer met with employees and
told them that they did not need the Union anymore because
the Respondent had entered into contracts with several casi-
nos. I do not credit this testimony because of the lack of cor-
roboration and T. Hewitt™s obvious interest in the outcome
of this proceeding. She was fired by the Respondent a week
after her husband and has a lawsuit pending against the
Company.6VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00554Fmt 0610Sfmt 0610D:\NLRB\324.070APPS10PsN: APPS10
 555EFFICIENT MEDICAL TRANSPORT7As described below, the Respondent™s evidence is conflicting asto whether Hewitt was fired by Neiderhofer or Eagle.8Flowers Baking Co., 240 NLRB 870, 871 (1979).9Washington Nursing Home, 321 NLRB 366, 375 (1996).10W.F. Bolin Co. v. NLRB
, 70 F.3d 863 (6th Cir. 1995).The only other evidence of animus is Hewitt™s testimonythat immediately after this conversation, Neiderhofer began
to closely scrutinize his work performance. While the record
demonstrates that Niederhoffer paid close attention to Hew-
itt™s performance in the week prior to his termination, there
is no credible evidence linking this development to Hewitt™s
union activity.E. The Reasons Given by the Respondent forTerminating Michael HewittOn Friday, July 19, Hewitt and his partner, Jennifer Brady,took an ambulance out of service because they believed, ap-
parently mistakenly, that one wheel was secured by only two
lugnuts. David Neiderhofer testified that although only two
lugnuts were visible, the wheel was actually secured by sev-
eral other lugnuts located behind the hubcap. According to
Neiderhofer, Hewitt drove his ambulance back to the Re-
spondent™s dispatch point after making a service call with a
replacement ambulance.Neiderhofer believes that Hewitt could have driven hisambulance back to his base before the service call, rather
than forcing the Respondent to dispatch another driver with
a replacement vehicle. Neiderhofer stated that this incident
was a minor factor in Hewitt™s discharge. However, he alsotestified that the decision to fire Hewitt was made by Direc-
tor of Operations John Eagle, not himself.7Neiderhofer testified further that after the replacement am-bulance was returned to employee Lynne Dentino, she com-
plained that trash and dirty linen had been left in it. Dentino,
however, testified that Hewitt and Brady did not use her ve-
hicle.At about the same time Neiderhofer says he received com-plaints from a number of ambulance drivers that the oxygen
cylinders in their vehicles had not been secured. He contends
this was something that Hewitt was supposed to do on Sun-
day, July 21.Very late in the evening of July 23, Hewitt and Bradywere directed by the Respondent™s dispatcher to take a pa-
tient from Summers Point, New Jersey, to Vineland, a 2-hour
round trip. They finished this assignment between 1 and 2
a.m. on July 24. Hewitt dropped Brady off and told her he
would turn in the paperwork that they needed to turn in for
the Respondent™s billing purposes. Hewitt drove the ambu-
lance home. On the morning of July 24, Hewitt™s wife drove
the ambulance to work. The Respondent contends that it was
a violation of company rules for Hewitt to take the ambu-
lance home and that Hewitt™s wife was not authorized to
drive it. I credit the Respondent™s testimony in this regard
over that of Hewitt.The next day Neiderhofer was informed by B.J. Ander-
son, the Respondent™s vice president for operations, that
there were no records for Hewitt and Brady™s trip to Vine-
land the night before. Anderson told him that if employees
could not fill out paperwork properly they should be termi-
nated.Neiderhofer called Jennifer Brady and she informed himthat Hewitt had told her that he would turn in the records
for the Vineland trip. Neiderhofer also tried to reach Hewitt
without success. At about 2 p.m. on July 24, Neiderhoferfound the paperwork for the Vineland trip in Hewitt™s ambu-lance. It did not accurately reflect the mileage or duration of
the trip to Vineland.Later in the day, Neiderhofer called John Eagle, the Re-spondent™s director of operations. They discussed all of the
above incidents and, according to Neiderhofer, Eagle directed
him to terminate Hewitt™s employment. Eagle testified that it
was the failure to secure the oxygen bottles that caused him
to order Hewitt™s termination. He also stated that driving the
ambulance home on July 24 would also have been grounds
for immediate termination. However, in a September 9, 1996
memorandum, Eagle stated that Neiderhofer terminated Hew-itt and that Neiderhofer™s reports indicate that Hewitt was
terminated for ‚‚numerous work rule violations.™™ (G.C. Exh.
5; also see G.C. Exh. 8.)Michael Hewitt contends that he laid the oxygen cylinderson the stretcher so that the ambulance crews could tell they
were full. Hewitt contends that Neiderhofer tacitly approved
of this procedure, after initially objecting to it. I am unable
to credit this testimony in part because Hewitt™s testimony at
Transcript 78 and 109 appears to be internally inconsistent
as to whether Neiderhofer objected to his laying the oxygen
bottles on the stretchers.F. AnalysisIn order to prove that an employer violated Section 8(a)(1)and (3) in terminating an employee, the General Counsel
must show that union activity has been a substantial factor
in the employer™s decision. Then the burden of persuasion
shifts to the employer to prove its affirmative defense that
it would have taken the same action even if the employee
had not engaged in union or other protected activity. WrightLine, 251 NLRB 1083 (1980), enf. 662 F.2d 899 (1st Cir.1981).To establish discriminatory motivation the General Coun-sel generally must show union or other protected activity,
employer knowledge of that activity, animus or hostility to-
wards that activity, and a causally related adverse personnel
action. Inferences of knowledge,8animus,9and discrimina-tory motivation10may be drawn from circumstantial evi-dence rather than from direct evidence.In the instant case it is uncontroverted that Michael Hewittengaged in protected union activity. He signed a union au-
thorization card, expressed his support for the Union, and so-
licited other employees to join the Union. It is also clear that
the Respondent was aware of some of this union activity
through David Neiderhofer, whom it admits was a supervisor
within the meaning of the Act.What is missing from this case is any evidence of animustoward Hewitt™s union activity. Since I have not credited
Hewitt™s testimony with regard to Neiderhofer™s admonition
to ‚‚back-off™™ from the organizing campaign, there is no di-
rect evidence of animus. Moreover, even if I had credited
this testimony, there would be no such evidence. Hewitt tes-
tified that the statement was made in passing in a non-
threatening tone of voice. Further there is no substantial evi-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00555Fmt 0610Sfmt 0610D:\NLRB\324.070APPS10PsN: APPS10
 556DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11I give no weight to Thomas Willett™s testimony thatNeiderhofer™s name ‚‚came up in an anti-union sense in the last
[1995] election [Tr. 208].™™ There is no identification of who attrib-
uted antiunion activity to Neiderhofer. Moreover, Willett™s testimony
if credited would only establish that Neiderhofer was opposed to the
Union in 1995. One would have to show more to establish animus.
Neiderhofer testified that the Respondent™s failure to deliver on var-
ious promises to employees led him to actively support the Union
in 1996.12If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.dence rebutting Neiderhofer™s contention that he was not op-posed to the organizing drive and in fact was in favor of it.11There is also insufficient evidence of disparate treatmentfrom which I can infer discrimination in Hewitt™s termi-
nation. Other employees who were not disciplined for infrac-
tions similar to Hewitt™s were also union supporters. For ex-
ample, the Respondent would have more effectively discour-
aged its employees from joining the Union on July 24, if it
had also discharged Brady, who it could have held respon-
sible for most of the same transgressions as Hewitt. Thus, I
can draw no inferences from the fact that Hewitt was termi-
nated and Brady was not.G. The Inconsistencies, Contradictions, and ShiftingExplanations Given by the Respondent for MichaelHewitt™s Discharge do not Establish that theRespondent™s True Motive was a Violation of the ActIn Precision Industries, 320 NLRB 661 (1996), the Boardobserved that[h]aving discredited the Respondent™s explanations forits actions, the judge was entitled to infer that there was
another reason, but it does not necessarily follow that
the real reason was grounded in antiunion animus.
Those explanations might have been offered in an at-
tempt to conceal a violation of some other statute in-
stead of the Act, or a motive that may have been base
but not unlawful at all. Consequently we reject any sug-
gestion that the ‚‚inconsistencies, contradictions, im-
probabilities and aberrational and shifting explanations™™
in the testimony of the Respondent™s witnesses ‚‚nec-
essarily compel™™ the conclusion that the Respondent™s
true motive in implementing those processes was dis-
criminatory within the meaning of the Act. [Footnote
omitted.]There are a number of factors regarding Michael Hewitt™stermination that are sufficient to make one suspicious as to
the Respondent™s motivation in discharging him. However,
the failure of the General Counsel to otherwise prove
antiunion discrimination renders these suspicions insufficient
to infer a violation of the Act. Efficient had a progressive
discipline policy and prior to his termination, Hewitt had
never been disciplined. John Eagle™s response is that failure
to secure oxygen cylinders is grounds for immediate termi-
nation. However, the Respondent™s evidence in this regard is
far from overwhelming.Neiderhofer testified that, when he called Eagle, they dis-cussed Hewitt™s failure to secure oxygen cylinders in all the
ambulances on Sunday, July 21. However, there is nothing
in Neiderhofer™s description of the conversation at Transcript
160 that indicates that he gave Eagle the impression thatHewitt was endangering other employees or patients. To the
contrary, Neiderhofer™s account suggests that he was an-
noyed, because Hewitt left work for others that he had plenty
of time to do himself.Eagle™s testimony about this conversation is simply thatwhen Neiderhofer got to the infractions about the oxygen
bottles he decided to terminate Hewitt. First, the Respond-
ent™s evidence is conflicting as to whether Neiderhofer or
Eagle fired Hewitt. Second, its evidence that it fired Hewitt,
an employee with a perfect work record up until July 17,
without warning, for being lazy on one Sunday, is not con-
vincing. In this regard I deem it significant that
Neiderhofer™s account of his conversation with Eagle sug-
gests that Eagle did not tell him that he was firing Hewitt
for the latter™s failure to secure the oxygen cylinders.Additional skepticism as to the Respondent™s motivationarises from Neiderhofer™s testimony that before he talked to
Eagle, Vice President B.J. Anderson suggested that Hewitt

should be terminated for failing to fill out the paperwork
properly for the Vineland trip. This also suggests that the
failure to secure the oxygen bottles was not the real reason
for his termination.Finally, the Respondent orchestrated a letter writing cam-paign immediately following Michael Hewitt™s termination to
get fellow employees to state that they were unwilling to
work with his wife. She was terminated on July 31, one
week after her husband, allegedly for insubordination when
she questioned Eagle about these letters. This may also be
evidence of an ulterior motive for the discharges of Michael
and Tara Hewitt.In summary, the record suggests that there are other rea-sons than those stated by the Respondent for firing Michael
Hewitt without prior warning. However, there is insufficient
evidence to conclude that his union activity, which appears
to have been quite unremarkable, was related to his dis-
charge. There is insufficient evidence to infer knowledge of
that activity on the part of any supervisor other than
Neiderhofer, animus towards that activity and a link between
his union activity and termination.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended12ORDERThe complaint is dismissed.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00556Fmt 0610Sfmt 0610D:\NLRB\324.070APPS10PsN: APPS10
